DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims
This office action is in response to the amendment received on 10/30/2020.
Claims 1 and 6 were amended.
Claims 2-4, 7-20 were canceled.
Claims 22 and 23 were newly introduced.
Claims 1, 5, 6 and 21-23 are pending.
Claims 1, 5, 6 and 21-23 were examined.


Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 5 and 6, filed on 10/30/2020), with respect to the rejection of claims 1-3, 5, 6 and 21 under 35 USC § 101 as being directed to an abstract idea have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn.


Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 6, filed on 10/30/2020), with respect to the rejection of claims 1-3, 5, 6 and 21 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 6, filed on 10/30/2020), with respect to the rejection of claims 1-3, 5, 6 and 21 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn.  However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1, 5, 6 and 21-23 in view of the amended language.

Claim rejections - 35 USC § 102
Applicant’s amendments and arguments (see remarks, pages 6-10, filed on 10/30/2020), with respect to the rejection of claims 1-3, 5, 6 and 21 under 35 USC § 102 have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 10 and 11, filed on 10/30/2020), with respect to the rejection of claims 1-3, 5, 6 and 21 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the physical RF tab” in line 28. There is insufficient antecedent basis for this language in the claim. For examination purposes, the language is being interpreted as "the physical RF identification tag".  Dependent claims 5, 6 and 21-23 are also rejected since they depend on claim 1.

Claims 5 and 6 recite the language “the mobile device” in lines 2 and 2, respectively. There is insufficient antecedent basis for this language in the claims since it is unclear which “first/second mobile device” the claims are referring to (Claim 1 introduces “a first/a second mobile device” in lines 2 and 5, respectively). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. For examination purposes, the language is being interpreted as being directed to the second mobile device, which interacts with the physical RF identification tag. 

Claim 21 recites “the resources” in line 1. There is insufficient antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al. (US 2012/0197794 A1) in view of Avital et al. (US 9,516,010 B1).
With respect to claim 1, Grigg et al. teach an authorization system (Shared mobile wallet) comprising:  
a first mobile device comprising a first computer processor and a first non-transient computer readable medium containing first program instructions, the first mobile device associated with a primary user (see Fig. 2, primary users, paragraphs [0035] and [0036]; primary user's smartphone, paragraph [0101]); 
a second mobile device comprising a second computer processor and a second non-transient computer readable medium containing second program instructions, the second mobile device associated with a secondary user (see Fig. 2, dependent users, paragraph [0035] and [0036]; dependent user's smartphone, online banking application 37 or shared payment application using payment system 20, paragraph [0105]); 
a back end comprising a back end computer processor and a back end non-transient computer readable medium containing back end program instructions, the back end in communication with the first mobile device and the second mobile device (see Fig. 2, shared account system 10, shared payment systems 20, online banking systems 30, paragraph [0053]); and 
wherein: the second program instructions cause the second computer processor to receive a requested operation involving access to a resource and communicates the requested operation to the back end (see Fig. 4, user tries to enter into a transaction, paragraph [0090]); 
the second program instructions cause the second computer processor…to communicate the unique identifier to the back end (see Fig. 4, receive a request for a transaction using an account 402 and paragraph [0090]); 
the back end instructions cause the back end computer processor to compare the unique identifier that was received from the physical RF identification tag and an expected unique identifier (see Fig. 4, determine the type of account from which to apply the transaction against 404, is request from primary or dependent user 406, dependent 410 and paragraph [0090]); 
the back end instructions cause the back end to determine that the requested operation is not a routine requested operation based on a plurality of approved requests in a database of routine requested operations (see Fig. 4, does the request meet the spending limit 412, paragraph [0091]); 
the back end instructions cause the back end to communicate a request for approval of the requested operation to the first mobile device associated with the primary account user based on the comparison (see Fig. 4, send a notification to the primary user that the dependent user is trying to make a purchase 422, paragraph [0093]); 
the first program instructions cause the first computer processor to receive approval for the requested operation the primary user and communicate the approval to the back end computer processor (see Fig. 4, receive a change to allow the transaction 424 (i.e. change the preferences), paragraph [0093]);
the second program instructions cause the second computer processor to perform the requested operation with the resource via the back end (see Fig. 4, allow the transaction to occur 426, paragraph [0093]); and 
the back end program instructions causing the back end computer processor to update the database of routine requested operations with the approved requested operation (see Fig. 2, shared account application 17, stored preferences, paragraphs [0041], [0043] shared payment application [0046], paragraph [0046]; Fig. 4, change preferences instead of one time override, paragraph [0093]; Fig. 7, shared preferences interface, save button 704, paragraph [0079]). 

Although Grigg et al. disclose that the shared payment systems could include a data capture device, such a RFID device (see paragraph [0047]), Grigg et al. do not explicitly disclose a system comprising: a physical RF identification tag associated with the secondary user and comprising a unique identifier;  the second program instructions cause the second computer processor to authenticate the secondary user by receiving the unique identifier from the physical RF identification tag by radio communication... the physical RF tab presented by the secondary user to the second mobile device. 
However, Avital et al. disclose a system (Authenticating a user while the user operates a client apparatus and possesses an electronic card) comprising: 
a physical RF identification tag associated with the secondary user and comprising a unique identifier (see Fig. 1, electronic cards 24, col. 5, lines 11-31, unique card credential 46, col. 6, lines 22-44); 
the second program instructions cause the second computer processor to authenticate the secondary user by receiving the unique identifier from the physical RF identification tag by radio communication... the physical RF tab presented by the secondary user to the second mobile device (see Fig. 3B, col. 9, lines 8-22; Fig. 4, instructions 168, enable 170 NFC pairing and card response 174, mobile payment credential, col. 10, line 59 to col. 11, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the user authentication techniques for authenticating the dependent user of Grigg et al. while operating the mobile device as disclosed by Avital et al. in the system of Grigg et al., the motivation being to increase security by providing a significantly strong form of authentication, such as presenting an electronic credential from an integrated circuit credit card to the mobile device for accessing a resource, guaranteeing that both client apparatus controlled by the user and the RF card are in possession of the dependent user during authentication (see Avital et al., col. 4, lines 38-57).

With respect to claim 5, the combination of Grigg et al. and Avital et al. teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Avital et al. disclose a system wherein the physical RF identification tag is physically separate from the mobile device (see Fig.1, client apparatus 22, electronic card 25 and col. 5, lines 1-23; card close to user's client apparatus, col. 6, lines 54-62). 

With respect to claim 6, the combination of Grigg et al. and Avital et al. teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Avital et al. disclose a system wherein the physical RF identification tag is co-located with the mobile device (see Fig.1, client apparatus 22, electronic card 25 and col. 5, lines 1-23; card in contact with user's client apparatus, col. 6, lines 54-62). 

With respect to claim 211, the combination of Grigg et al. and Avital et al. teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Grigg et al. disclose a system wherein the resources comprises a financial account (see shared account, paragraph [0006])

 With respect to claim 222, the combination of Grigg et al. and Avital et al. teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Grigg et al. disclose a system wherein the requested operation is a purchase, and the resource is a transaction account (see shared account, paragraph [0006]; Fig. 4, involving a purchase at a store and the financial account resource, paragraphs [0089] and [0090]). 

With respect to claim 233, the combination of Grigg et al. and Avital et al. teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Grigg et al. disclose a system wherein the requested operation is an access, and the resource is a building or facility (see Fig. 4, access a financial account involving user entering a store, paragraphs [0089] and [0090]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature
K. V. Kuganathan and G. N. Wikramanayake disclose "Next generation smart transaction touch points," 2014, including combining a NFC enabled card along with a NFC mobile application.

Patent Literature
Praisner et al. (US 7,319,986 B2) disclose dynamic payment cards and related management systems and associated methods, including dynamically or actively 
Walker et al. (US 2009/0254461 A1) disclose system and method for facilitating account-based transactions, including associating a first person with an account, associating a second person with the account, receiving a request from a third party to authorize a transaction between the second person and the third party, determining a first communication address of the first party, and contacting the first party.
Casey et al. (US 8,127,982 B1) disclose parental controls, including updating financial transaction rules associated with a subsidiary account by communicating the rules to an appropriate financial server.
Phillips et al. (US 9,785,943 B2) disclose methods for risk management in payment device system, including detecting that the account holder has requested re-setting of the risk management limit and then re-setting the risk management limit.
Dooley Maley et al. (US 2012/0030109 A1) disclose dependent payment device, including a primary customer allowing the dependent customer to make various types of transactions at stores or for products, but setting notification limits in order to be notified when the dependent customer makes the transactions.
Gannon (US 2011/0278357 A1) discloses wireless devices for storing a financial account card and methods for storing card data in a wireless device, including a wireless device capable of reading card data from a financial account card that is inserted into the wireless device.

Bhatti et al. (US 7,934,658 B1) disclose method and apparatus for achieving a tailored content response based upon a product identifier coupled with a user identifier, including reading a RFID tag.
Shakkarwar (US 2009/0281951 A1) discloses payment processing platform, including a virtual card child product associated with a RFID tag.
Gould et al. (US 7,877,297 B2) disclose method and system for conditional transactions, including receiving information contained in a Radio Frequency Identification (RFID) tag.
Schultz et al. (US 2010/0293601 A1) disclose shared device identity manager, including parental filters.
Sajkowsky (US 2009/0266882 A1) discloses smart passport system for monitoring and recording activity and data relating to persons, including continuously polling an RFID device.
Mccorkendale et al. (US 8,281,366 B1) disclose systems and methods for using guardian proximity to control computing activities of children, including proximity based parental control.
Boldyrev et al. (US 2011/0291834 A1) disclose method and apparatus for transferring data via radio frequency (RF) memory tags, including a parent giving consent to grant a child's device access.

Hariramani et al. (US 2013/0024371 A1) discloses electronic offer optimization and redemption apparatuses, methods and systems, including obtaining an ID from a token.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to claim 21, the claim recites non-functional descriptive material. Claim 21 recites “the resources comprises a financial account”. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).
        
        2 Claim 22 recites “wherein the requested operation is a purchase, and the resource is a transaction account”, language directed to non-functional descriptive material.
        
        
        3 Claim 23 recites “wherein the requested operation is an access, and the resource is a building or facility, language directed to non-functional descriptive material. In addition, while the language carries no patentable weight, Examiner cautions Applicant regarding the attempt of attempting to further limit a “resource” not comprised by the claimed “system”. If it is Applicants’ intent to claim. If it is Applicants’ intent to claim the resource as part of the “system”, the preamble of the claim must be amended to include this element as being comprised by the “system” and be consistent with the language in the body of the dependent claim.